               Case 2:20-cr-00041-RAJ Document 32 Filed 02/12/21 Page 1 of 1




 1                                                             HON. RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   ) No. CR20-041-RAJ
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               ) ORDER TO SEAL
10                                               ) DOCUMENT
     AARON BARNES,                               )
11                                               )
                     Defendant.                  )
12                                               )

13          THIS MATTER has come before the undersigned on the motion to file the

14   defendant’s supplement to the disposition memorandum and attachment under seal. The

15   Court has considered the motion and records in this case and finds there are compelling

16   reasons to file the document under seal.

17          IT IS ORDERED that the supplement to the disposition memorandum and

18   attachment be filed under seal.

19          DATED this 12th day of February, 2021.

20
21                                              A
                                                ________________________________
                                                RICHARD A. JONES
22                                              UNITED STATES DISTRICT JUDGE
23
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                    1601 Fifth Avenue, Suite 700
       (USA v. Barnes / CR20-041-RAJ) - 1                          Seattle, Washington 98101
                                                                              (206) 553-1100
